DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/337,385 filed 03/27/2019 in which claims 1-10 are presented for examination

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “the WUR module”. It’s not clear whether this refers to the first WUR module or the second WUR module or both.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2018/0018185 A1) in view of Azizi et al (US 2018/0092036 A1) in further view of Huang et al (US 2018/0020405 A1) and Ma et al (US 2017/0280358 A1) .

Regarding claim 1, Sun teaches a method for power management in a wireless LAN system being performed by an access point (AP) (Sun: Figs. 1-2, AP 102), comprising: 
	transmitting a first wake-up packet for a first wake-up receiver (WUR) device including a first main radio module and a first WUR module and a second WUR device including a second main radio module and a second WUR module, wherein the first wake-up packet informs the first main radio module and the second main radio module to enter an active state (Sun: Fig. 2; [0047]-[0048], AP sends a WUF frames to STA1, STA2 and STA3 to wake up; each STA has a wake-up receiver circuit (WUR module) and a WLAN receiver circuit (main radio module)).
	Sun does not explicitly teach wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WUR module and a second payload being modulated based on the OOK scheme for the guard time is elapsed, transmitting a plurality of downlink packets 
	for the first WUR device and the second WUR device; 
	determining whether or not at least one acknowledgement packet is received from the first WUR device and the second WUR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and 
	based on the determined result, transmitting a second wake-up packet.  
	Azizi teaches wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WUR module and a second payload being modulated based on the OOK scheme for the second WUR module (Azizi: Fig. 3; [0052]-[0053], wake-up packet payload comprising STA identifiers in a multicast wake-up case; the frame payload comprises information for each STA such as STA identifiers and the payload is modulated with OOK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WI JR module and a second payload being modulated based on the OOK scheme for the second WIJR module as disclosed by Azizi to provide a multiplexing scheme to transmit narrowband wake up packets (Azizi: Abstract).
	Sun in view of Azizi does not explicitly disclose if a predetermined guard time is elapsed, transmitting a plurality of downlink packets for the first WUR device and the second WUR device; determining whether or not at least one acknowledgement packet 
based on the determined result, transmitting a second wake-up packet.  
	Huang teaches if a predetermined guard time is elapsed, transmitting a frame	for the first WUR device and the second WUR device (Huang: Fig. 7; [0060]-[0062] AP transmits sync frame after a period of time to device; there might be multiple devices, see [0067]); 
	determining whether or not at least one acknowledgement packet is received from the first WUR device and the second UR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and based on the determined result, transmitting a second wake-up packet (Huang: Fig. 7; [0060]-[0062], [0069]-[0070], retransmit the wake-up packet if sync frame has not be received (no response/ack received) after a period of time). 
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun in view of Azizi wherein if a predetermined guard time is elapsed, transmitting a frame for the first WUR device and the second WUR device; determining whether or not at least one acknowledgement packet is received from the first WUR device and the second UR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and based on the determined result, transmitting a second wake-up packet as disclosed by Huang to provide a system for wake-up packet acknowledgment (Huang: Abstract). 

	Ma teaches multi-user (MU) block acknowledgement request comprises plurality of downlink packets (Ma: Fig. 3; [0035]-[0039]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun in view of Azizi and Huang wherein the synch frame comprises plurality of downlink packets as disclosed by Ma to provide a system for sending block acknowledgment (Ma: Abstract).

Regarding claim 9, Sun teaches an access point (AP) using a method for power management of a wireless device in a wireless LAN system, comprising: a transceiver transmitting and receiving radio signals; and a processor being operatively connected to the transceiver (Sun: Figs. 1-3, AP 102), wherein the processor is configured: 
	to transmit a first wake-up packet for a first wake-up receiver (WUR) device including a first main radio module and a first WUR module and a second WUR device including a second main radio module and a second WUR module, wherein the first wake-up packet informs the first main radio module and the second main radio module to enter an active state (Sun: Fig. 2; [0047]-[0048], AP sends a WUF frames to STA1, STA2 and STA3 to wake up; each STA has a wake-up receiver circuit (WUR module) and a WLAN receiver circuit (main radio module)).
	Sun does not explicitly teach wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WUR guard time is elapsed, transmitting a plurality of downlink packets 
	for the first WUR device and the second WUR device; 
	determining whether or not at least one acknowledgement packet is received from the first WUR device and the second WUR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and 
	based on the determined result, transmitting a second wake-up packet.  
	Azizi teaches wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WUR module and a second payload being modulated based on the OOK scheme for the second WUR module (Azizi: Fig. 3; [0052]-[0053], wake-up packet payload comprising STA identifiers in a multicast wake-up case; the frame payload comprises information for each STA such as STA identifiers and the payload is modulated with OOK).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun wherein the first wake-up packet includes a first payload being modulated based on an On-Off Keying (OOK) scheme for the first WI JR module and a second payload being modulated based on the OOK scheme for the second WIJR module as disclosed by Azizi to provide a multiplexing scheme to transmit narrowband wake up packets (Azizi: Abstract).
	Sun in view of Azizi does not explicitly disclose if a predetermined guard time is elapsed, transmitting a plurality of downlink packets for the first WUR device and the 
based on the determined result, transmitting a second wake-up packet.  
	Huang teaches if a predetermined guard time is elapsed, transmitting a frame	for the first WUR device and the second WUR device (Huang: Fig. 7; [0060]-[0062] AP transmits sync frame after a period of time to device; there might be multiple devices, see [0067]); 
	determining whether or not at least one acknowledgement packet is received from the first WUR device and the second UR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and based on the determined result, transmitting a second wake-up packet (Huang: Fig. 7; [0060]-[0062], [0069]-[0070], retransmit the wake-up packet if sync frame has not be received (no response/ack received) after a period of time). 
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun in view of Azizi wherein if a predetermined guard time is elapsed, transmitting a frame for the first WUR device and the second WUR device; determining whether or not at least one acknowledgement packet is received from the first WUR device and the second UR device as a response to the plurality of downlink packets within a predetermined retransmission limit time; and based on the determined result, transmitting a second wake-up packet as disclosed by Huang to provide a system for wake-up packet acknowledgment (Huang: Abstract). 

	Ma teaches multi-user (MU) block acknowledgement request comprises plurality of downlink packets (Ma: Fig. 3; [0035]-[0039]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Sun in view of Azizi and Huang wherein the synch frame comprises plurality of downlink packets as disclosed by Ma to provide a system for sending block acknowledgment (Ma: Abstract).

Regarding claims 2 and 10, Sun teaches wherein the first wake-up packet is transmitted by using a multicast scheme or a broadcast scheme (Sun: [0043]; [0076], broadcasting the wake-up packet). 
 
Regarding claim 5, Sun in view of Azizi teaches wherein the first payload is embodied based on an ON signal being determined as a 1-bit ON-signal by the WUR module and an OFF-signal being determined as a 1-bit OFF-signal by the WUR module (Azizi: Figs. 2-3; [0036] OOK with ON/OFF key).
  
Regarding claim 6, Sun in view of Azizi teaches wherein the ON-signal is acquired by performing an Inverse Fast Fourier Transform (IFFT) for N2 number of subcarriers, among N1 number of subcarriers corresponding to a channel band of the first wake-up packet, wherein a predetermined sequence is applied to the N2 number of subcarriers, Azizi: [0021]; [0043]-[0044], center subcarriers in OFDMA used; OFDMA used IFFT (Examiner takes official notice)).  

Regarding claim 7,  The method of claim 1, wherein the transmitting the second wake-up packet comprises: if it is determined that only a first acknowledgment packet is to be received from the first WUR device within the retransmission limit time, transmitting the second wake-up packet to the second WUR module, wherein the second wake-up packet informs the second main radio module of the second WUR device to enter the active state (This is a contingent limitation that is not required to be performed in a method claim, See Schulhauser, MPEP 2111.04(II); Examiner has given no weight to this limitation).
.  
Regarding claim 8,  wherein the transmitting the second wake-up packet comprises: if it is determined that at least one acknowledgment packet is not to be received within the retransmission limit time, transmitting the second wake-up packet to the first WUR module and the second WUR module, wherein the second wake-up packet informs the first main radio module and the second main radio module to enter the active state (This is a contingent limitation that is not required to be performed in a method claim, See Schulhauser, MPEP 2111.04(II); Examiner has given no weight to this limitation. Also see Fig. 7 of Huang).  



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478